DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 10/19/22 have been fully considered but they are not persuasive.
On page 6, regarding drawing objections Applicant argues elements “inlet cannula” and “radial multi-lumen cannula” are the same elements. 
The Examiner respectfully notes that if the two cannulas are the same element, the specification should make it clear that these two cannulas are the same by using the same name consistently throughout. The Applicant should also ensure the specification has appropriate antecedent basis for claim terminology. As the specification is written, the two cannulas appear to be different elements with the same number. 
On page 6 regarding drawing objections, Applicant argues further that the “first, nonexpandable portion” and “second, expandable portion” are actually shown in the drawings, but are called “proximal shroud 270” and “expandable cannula 272”. Applicant argues the proximal shroud has a rigid construction and as such is non-expandable. 
The Examiner respectfully notes that if the “first, nonexpandable portion” is actually the “proximal shroud” it should be called this in the specification and labeled as such in the drawings. Likewise, if the “expandable cannula” is actually the “second, expandable portion” the specification and drawings should reflect this.  
On page 7 regarding claim objections Applicant argues amendments overcome the objection.
The Examiner respectfully disagrees and notes the amendments did not correct both grammatical errors.
On pages 7-8 regarding prior art rejections Applicant argues Salahieh fails to teach amended claims, since they don’t teach the catheter with a distal end comprising a cannula which consists essentially of a single lumen. Applicant argues Salahieh discloses a working portion 300 with a reinforced body 313 and side lumen 311.
The Examiner respectfully agrees, noting Del Toro was provided in the previous rejection to account for this. See the 112a and 112b rejections below regarding the new limitation of “consisting essentially of”.
On pages 8-9 regarding prior art rejections Applicant argues Del Toro teaches multiple catheters which are inside one another, and each catheter has its own lumen (e.g. Del Toro is a multi-lumen construct). Applicant argues in contrast, the instant invention has a catheter whose distal end is a cannula (which is not separate from the catheter) and the cannula only has a single lumen. 
The Examiner respectfully notes that any additional catheter/cannula/lumen is not understood to be in contrast to what Applicant has claimed. 

Drawings
The drawings are objected to because element “178” is used to stand for both “inlet cannula” and “radial multi-lumen cannula”.  It appears element “22” and “178” are both used to represent “multi-lumen catheter”. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the catheter’s non-expandable, the second expandable portion, the “tubular guide”, “cannula outlet port”, the tubular guide being positioned within the single lumen, the tubular guide receiving the second pump assembly snugly therein, the cannula outlet port being positioned within the tubular guide, the second pump assembly being positioned within the tubular guide, the tubular guide being positioned between the second pump assembly and the single lumen of the cannula, the outlet ports of the second pump assembly and cannula being aligned, the two cannula outlet ports and them being longitudinally spaced from one another, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: first, nonexpandable portion; second, expandable portion; tubular guide.

Claim Objections
Claims 3-4 and 23 are objected to because of the following informalities:  
Claims 3-4 refer to a “nonexpandable” portion. The Examiner believes this should read as “non-expandable” portion. 
Claim 23 refers to “the at least 2 outlet ports” when the claim from which it depends references “at least two outlet ports”. The Examiner suggests consistency in writing out the numbers throughout the claims.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-7, 10-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 1 states the cannula “consisting essentially of a single lumen extending proximally from an inlet port of the cannula” but there isn’t support in the originally filed specification for the cannula “consisting essentially of” the “single lumen”. Additionally, the Examiner notes throughout the specification, there is reference to a “multi-lumen” cannula, making it unclear whether there is support for a single lumen cannula at all.
Claim 20 states that there is a “tubular guide” which is “sized and configured to snugly receive the second pump assembly therein”. However, the originally filed specification fails to mention or discuss a tubular guide, let alone a tubular guide with the second pump assembly being snugly received therein.  
Claims 21-22 are likewise rejected for having new matter, since the Examiner cannot find mention of a “tubular guide”, and also can’t find reference to a cannula outlet port being positioned within the tubular guide, or the second pump assembly being positioned therein, nor the guide’s position between the second pump assembly and the single lumen of the cannula.
The Examiner notes that based on the lack of clarity, depiction, and description of the elements of claim 20-22, a rejection based on prior art cannot be made. However, if suitable clarification is made by the Applicant, the Examiner may be able to provide prior art. 
Remaining claims are rejected for depending on a claim with new matter.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 3-7, 10-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 is indefinite for claiming the cannula “consisting essentially of” a single lumen. The specification does not elaborate on what it means for the cannula to consist essentially of a single lumen, and it isn’t clear what scope the Applicant is attempting to limit the claims to. MPEP 2111.03(III) indicates the phrase limits the scope of the claim to the specified materials or steps and those that to not “materially” affect the “basic and novel characteristics” of the claimed invention. It isn’t clear to the Examiner what might materially affect the basic/novel characteristics of a single-lumen cannula. First, a single-lumen cannula does not, at face value, appear to be novel, and it isn’t clear what might affect it. For example, would a parallel cannula lumen affect it? Would an inlet port or outlet port affect it? Later claims state that the cannula also includes “the first nonexpandable portion” (possibly claim 3 – see 112 rejection to claim 3 below), the second, expandable portion (possibly claim 3, see 112 rejection to claim 3 below), the second expandable portion (claim 5),  “an expandable body” and an “internal space” (claim 6), the second pump assembly (claims 10-11), and that the cannula includes a “tubular guide positioned within the single lumen” (claim 20), and that the tubular guide within the cannula single lumen also includes the second pump assembly (claim 20), that the cannula also includes an “outlet port” within the tubular guide which is within the cannula (claim 21). Since many features are apparently included as a part of the cannula and its single lumen, the context of the claim isn’t clear inasmuch as so many other features appear to be a part of the cannula, it doesn’t make it clear what might “materially affect the basic and novel characteristics of the claimed invention”. The specification has not elaborated in any way.  
Claim 3 is indefinite for claiming the “distal end of the catheter has a first, nonexpandable portion proximally adjacent to a second, expandable portion” since it isn’t clear whether the second, expandable portion is a part of the “distal end of the catheter” or not. Neither the drawings nor the specification depict or discuss these features, giving the Examiner no way to discern whether the first non-expandable and second expandable portion are both a part of the distal end of the catheter (aka part of the cannula). This ambiguity also further muddies the meaning of the cannula “consisting essentially of” the single lumen (see 112 rejection to claim 1 above) since it appears the cannula now also comprises a first, non-expandable portion (and possibly also a second, expandable portion). 
Claim 6 is indefinite for claiming the “cannula has an expandable body and in internal space, and the cannula is expandable” since claim 3 has identified that the catheter has a “first, nonexpandable portion”. The claim doesn’t state that part of the cannula is expandable, it says that “the cannula” is expandable. It is accordingly unclear how the nonexpandable portion of the cannula is expanding.
 Claim 20 is indefinite for claiming the cannula includes a “tubular guide” when it isn’t clear what this is. The specification and drawings don’t show/reference a “tubular guide”. The specification mentions, at various locations, both a “tubular pump guide 564”, as well as “a tubular or wire structure…such as a catheter or guide wire 202”. It is possible that one of these is the “tubular guide” but it isn’t clear, since neither of these are described as “snuggly receiving the second pump assembly therein”.
The Examiner notes that based on the lack of clarity, depiction, and description of the elements of claim 20-22, a rejection based on prior art cannot be made. However, if suitable clarification is made by the Applicant, the Examiner may be able to provide prior art. 
Remaining claims are indefinite for depending on an indefinite claim.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 3, 5-6, 10, 12-17, is /are rejected under 35 U.S.C. 103 as being unpatentable over Salahieh et al. (US 20190344001 A1) hereinafter known as Salahieh in view of Del Toro (US 5733267 A).
Regarding claim 1 Salahieh discloses a fluid pump system comprising:
a first pump assembly having a fluid inlet port, outlet port, and impeller (Annotated Figure 6a);
a second pump assembly having a fluid inlet port, outlet port and impeller (Annotated Figure 6a);
a catheter configured to deliver the first and second pump assemblies to a target site (this is stated as a “functional limitation” of the catheter (see explanation above). See also [0101] and [0103] a catheter is able to deliver the pump mechanisms; Abstract indicates the catheter delivers the pumps intravascularly), the catheter having a distal end comprising a cannula (Figure 6a item 311),
wherein the first pump and second pump are arranged collinearly in series along a longitudinal axis with the first pump proximal to the second pump (Annotated Figure 6a);
wherein the first and second pump operate simultaneously and flow functionally in parallel such that fluid exiting the outlet port of the first pump bypasses the inlet port of the second pump (the applicant is advised that, while the features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  In re Schreiber, 44 USPQ2d 1429.  In addition, it has been held by the courts that apparatus claims cover what a device is, not what a device does.  Hewlett-Packard Co. v. Bausch  & Lomb Inc., 15 USPQ2d 1525 (Fed. Cir. 1990).  In this case, the patented apparatus of Salahieh discloses (as detailed above) all the structural limitations required to perform the recited functional language, therefore was considered to anticipate the claimed apparatus. Notably, the two pumps are capable of operation functionally in parallel if desired, and fluid which exists the outlet 308 of pump 301’ is seen to flow parallel to and bypass the fluid flowing into pump 301).

    PNG
    media_image1.png
    343
    709
    media_image1.png
    Greyscale

but is silent with regards to the cannula consisting essentially of a single lumen extending proximally from the inlet port of the cannula which is configured to supply fluid to the inlet ports of the first and second pumps. 
However, regarding claim 1 Del Toro teaches that it is known to include both a catheter and cannula (Abstract: inner, outer concentric catheters) which are co-extensive/concentric. Salahieh and Del Toro are involved in the same field of endeavor, namely delivery of intravascular medical devices. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of Salahieh so that it included concentrically positioned cannulae/catheters (which would indicate the cannula include a single lumen which is positioned around the pumps of Salahieh and their inlet ports which receive supplied fluid), in order to ensure accurate placement of the medical device (pumps) by allowing the positioning before delivery and withdrawal of a delivery catheter. Please note, that any additional lumen is not considered to “materially affect the basic and novel characteristics” of the single lumen.
Regarding claim 3 the Salahieh Del Toro Combination teaches the pump system of claim 1 substantially as is claimed,
wherein Salahieh further discloses the distal end of the catheter has a first, non-expandable portion (Figure 6a item 313; the disclosure of Salahieh doesn’t discuss the body 313 as being expandable. However, Figure 6a and [0110] clearly show/describe the pump occupying all of the body of 313, and the pump wouldn’t work if the body expanded from this configuration) proximally adjacent to a second, expandable portion (Figure 6a item 311 ([0110] expandable side lumen)). 
Regarding claim 5 the Salahieh Del Toro Combination teaches the pump system of claim 3 substantially as is claimed,
wherein Salahieh further discloses the second, expandable portion comprises the cannula (Figure 6a item 311).
Regarding claim 6 the Salahieh Del Toro Combination teaches the pump system of claim 1 substantially as is claimed,
wherein Salahieh further discloses the cannula has an expandable body ([0110] the side lumen 311 is expandable) and an internal space (shown in figure 6a), and is configured to be expandable from a first collapsed configuration in which the expandable body occupies the internal space to a second, expanded position wherein the expandable body increase the volume of the internal space (This is stated as a “functional limitation” of the cannula (see explanation above). See also [0110] and Figure 6a-b the cannula body expands from delivery to provide a conduit with increased volume as compared to that of the catheter itself).
Regarding claims 5, 10, and 12 Salahieh discloses the pump system of claim 2 substantially as is claimed,
but is silent with regards to the catheter having a distal end comprising a cannula,
the second pump being positioned within a cannula, and 
the cannula being configured to be positioned within the target site and then the first and second pumps are configured to be introduced to the target site through the catheter thereafter.
However, regarding claims 5, 10, and 12 Del Toro teaches a catheter with a distal end comprising a cannula with a (medical device) positioned therein (Abstract, inner shaft), and the cannula being configured to be positioned within the target site and then the (medical device) is configured to be introduced to the target site through the catheter thereafter (Abstract: the medical devices aren’t considered delivered/introduced to the target site until the middle sheath pulls back and allows the device to be deposited at the target site. Salahieh and Del Toro are involved in the same field of endeavor, namely delivery of intravascular medical devices. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of Salahieh to include a cannula which can be positioned before the medical devices (pumps) are introduced/deployed, in order to ensure accurate placement of the medical device (pumps).  
Regarding claim 13 the Salahieh Del Toro Combination teaches the pump system of claim 1 substantially as is claimed,
but is silent with regards to there being a third pump assembly.
However, regarding claim 13 it would have been obvious to one of ordinary skill in the art at the time the invention was filed to include any number of additional, collinearly arranged pumps with the same type of arrangement as the first/second pumps as Salahieh discloses since it has been held that mere duplication of essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. Since Salahieh already discloses more than one pump assembly which are collinearly arranged along a longitudinal axis which include non-common inlets, outlets, and impellers, wherein the fluid flowing through one can bypass the inlet of the other (see rejection/explanation to claim 1 above), the addition of a third pump constitutes a mere duplication of the working parts of the pump of Salahieh.
Regarding claims 14-15 the Salahieh Del Toro Combination teaches the pump system of claim 1 substantially as is claimed,
wherein Salahieh further discloses a motor assembly ([0027]) and a drive cable ([0025]), 
wherein the drive cable is rotatably connected to the motor assembly and the first and second pumps’ impellers ([0025]; regarding the functional limitation of the drive cable being “rotatably connected” to the motor and pumps, the Examiner notes this would be inherent, inasmuch as the drive cable would fail to work in a matter of seconds if it were not rotatably connected as is claimed).
Regarding claim 16 the Salahieh Del Toro Combination teaches the pump system of claim 14 substantially as is claimed,
wherein Salahieh further discloses an interpump drive cable connected to the impeller of the first and second pumps (Figure 9 item 603).
Regarding claim 17 the Salahieh Del Toro Combination teaches the pump system of claim 14 substantially as is claimed,
wherein Salahieh further discloses activating the motor assembly causes the first and second pump to operate simultaneously (this is stated as a “functional limitation” of the motor assembly (see explanation above). The Examiner notes that if both motors within the motor assembly are activated the first and second pumps are capable of operating simultaneously.).

Claims 4, 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Salahieh and Del Toro as is applied above in view of Heuring et al. (US 20140128659 A1) hereinafter known as Heuring, further in view of Pfeffer et al. (US 20090093764 A1) hereinafter known as Pfeffer.
Regarding claim 4 the Salahieh Del Toro Combination teaches the pump system of claim 3 substantially as is claimed,
wherein Salahieh further discloses the first pump assembly is configured for placement in the first non-expandable portion (this is stated as an “intended use” of the first pump (See explanation above). See also Figure 6a which shows the pump located in body 313). 
As regards the requirement for the second pump assembly to be configured for placement within the second expandable portion, the Examiner notes that this is also stated as an “intended use” of the second pump which is distinct from stating that the pump is disposed in the second expandable portion. The Examiner notes first that the second pump would be capable of being placed within the second expandable portion if desired, since an expandable portion would be considered capable of expanding to receive the pump. Alternatively however, the Examiner refers to Heuring who teaches that strictly parallel-flow pumps can be desired in intravascular blood pumps ([0034], [0078], [0156]), which would indicate to the person of ordinary skill that the second pump would obviously be modifiable to be capable of positioning within the second expandable portion of Salahieh, and further to Pfeffer who teaches that blood pumps are known to be capable of compression/expansion ([0025]).  Salahieh, Heuring, and Pfeffer are involved in the same field of endeavor, namely intravascular blood pumps. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of the Salahieh Del Toro Combination by having the second pump locatable within the compressible/expandable portion in order to have the pump capable of providing only parallel flow, desirable to create specific blood flow augmentation or other specific perfusion enhancements to target specific vessels (Heuring [0078]). The modification further in view of Pfeffer ensures the pump impeller is compressible for placement therein. 
Regarding claim 10 the Salahieh Del Toro Combination teaches the pump system of claim 5 substantially as is claimed,
but is silent with regards to the second pump being positioned within the cannula.
However, regarding claim 10 see the rejection to claim 4 above.
Regarding claim 11 the Salahieh Del Toro Heuring Pfeffer Combination teaches the pump system of claim 10 substantially as is claimed,
wherein the Combination further teaches the second pump is positioned within the cannula in the volume of internal space previously occupied by the collapsed cannula body (see the explanation/rejection to claim 4 above: the combination results in the second pump being positioned within the cannula in a compressed configuration and then the second pump, when expanded, occupies the previously collapsed space).

Claims 7 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Salahieh and Del Toro as is applied above in view of Bolling et al. (US 20050085683 A1) hereinafter known as Bolling.
Regarding claim 7 the Salahieh Del Toro Combination teaches the pump system of claim 1 substantially as is claimed,
wherein Salahieh further discloses the cannula has a distal end with at least one inlet port (Annotated Figure 6a) and a proximal end having an outlet port (Figure 6a the outlet of the cannula is coextensive with the first pump outlet,
but is silent with regards to the cannula having two outlets.
However, regarding claim 7 Bolling teaches a cannula can include two outlets (Figure 3 item 152a, b). Salahieh and Bolling are involved in the same field of endeavor, namely intravascular blood pump systems. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of the Salahieh Del Toro Combination so that the cannula has more than one outlet such as is taught by Bolling in order to allow the cannula to supply blood downstream of the pump to distinct vessels, which might be desirable due to damaged vasculature or circulation.
Regarding claim 23 the Salahieh Del Toro Bolling Combination teaches the pump system of claim 7 substantially as is claimed,
wherein Bolling further teaches the at least two outlet ports are longitudinally spaced from one another (Figure 3; the outlets are spaced both longitudinally and radially).
 
Claims 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Salahieh and Del Toro as is applied above in view of Peters et al. (US 20140187852 A1) hereinafter known as Peters.
Regarding claims 18-19 the Salahieh Del Toro Combination teaches the pump system of claim 1 substantially as is claimed,
wherein Salahieh further discloses the first and second pump comprises at least one bearing interfacing with the impeller ([0027]-[0029]),
but is silent with regards to whether or not these bearings are hydrodynamic.
However, regarding claims 18-19 Peters teaches that blood pumps are known to use hydrodynamic bearings ([0005]). Salahieh and Peters are involved in the same field of endeavor, namely blood pumps. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of the Salahieh Del Toro Combination by using hydrodynamic bearings such as is taught by Peters in order to relieve the possibility that mechanical bearings might cause hemolysis during use, thus improving safety for the patient. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jacqueline Woznicki whose telephone number is (571)270-5603. The examiner can normally be reached M-Th 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Jacqueline Woznicki/Primary Examiner, Art Unit 3774                                                                                                                                                                                                        10/31/22